Speer, Justice.
James E. Smith sued the Central Railroad and Banking Company for damages to his person, occasioned by the negligence and want of ordinary care and diligence on the part of its servants in and about the running of its trains while he was a passenger thereon. To this action the defendant below demurred on account of want of sufficient service, and because no cause of action was sufficiently set forth. The demurrer being overruled, defendant filed the plea of general issue and also a special plea.
. A verdict was returned in favor of the plaintiff for the sum of eight hundred dollars as damages. Defendant made a motion for a new trial on various grounds, which was overruled.
1. As to the question of service made, we think it is ruled adversely to plaintiff in error in the case of the Georgia Southern Railroad Company vs. Bigelow. 68 Ga.
2, 3. There was a sufficient cause of action set forth in plaintiff’s writ. There is no special plea to be found in the record, and we cannot pass upon the error assigned on its being stricken by the court.
4. We think there is sufficient evidence to sustain the verdict, and see no good cause of complaint that it is ex*273cessive. Under the facts, as they appear in the record, we think the law of the case was ruled by this court in the cases of the Georgia Railroad Company vs. McCurdy, 45 Ga., 288, and The Western Railroad Company vs. Young, administrator. 51 Ga., 489. Under these rulings the facts of this case made the defendant liable.
Judgment affirmed.